

116 HR 3441 IH: Kleptocrat Exposure Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3441IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Cohen (for himself, Mr. Chabot, Mr. Hastings, Mr. Wilson of South Carolina, Ms. Jackson Lee, Mr. Fitzpatrick, and Mr. Curtis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to allow the Secretary of State to make available to
			 the public records pertaining to the refusal of a visa or permit based on
			 an alien’s involvement in a violation of human rights or acts of
			 significant corruption, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kleptocrat Exposure Act. 2.Limiting confidentiality of records (a)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting a semicolon; (2)in paragraph (2)(B), by striking the period at the end and inserting the following: ; and; and
 (3)by adding at the end the following:  (3)records pertaining to the refusal of a visa or permit of an individual alien, or any member of the individual alien’s immediate family who has attained 18 years of age, may be made available to the public at the discretion of the Secretary of State in the case that such refusal is based on credible evidence that—
 (A)the individual alien is responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights (as such term is defined in section 502B(d) of the Foreign Assistance Act of 1961) committed against individuals in any foreign country who seek—
 (i)to expose illegal activity carried out by government officials; or (ii)to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections;
 (B)the individual alien acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in subparagraph (A);
 (C)the individual alien is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions;
 (D)the individual alien has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in subparagraph (C); or
 (E)the individual alien’s entry or proposed activities in the United States would have potentially serious adverse foreign policy consequences for the United States as determined by the Secretary pursuant to subparagraph (C) of section 212(a)(3)..
 (b)ApplicationThis Act and the amendments made by this Act shall apply with respect to any application for a visa or permit filed before, on, or after the date of enactment of this Act.
			